 

Exhibit 10.46

 

Clawback Policy

 

This Clawback Policy (this “Policy”) has been adopted by the Board of Directors
(the “Board”) of Exponent Inc. (the “Company”) effective as of September 29,
2016 (the “Effective Date”) in advance of the effective date of the final rules
or regulations (“Final Regulations”) expected to be adopted by the U.S.
Securities and Exchange Commission and the effective date of the listing
requirements expected to be adopted by the NASDAQ Stock Market that would
implement the incentive-based compensation recovery requirements set forth in
Section 10D of the Securities Exchange Act of 1934 (the “Exchange Act”), as
added by Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

1. Recovery of Excessive Incentive-Based Compensation. In the event that
following the Effective Date the Company is required to prepare an accounting
restatement due to the Company’s material noncompliance with any financial
reporting requirement under the U.S. federal securities laws (a “Triggering
Event”), the Company will use reasonable efforts to recover, subject to the
terms of this Policy, from any current or former Officer of the Company (a) who
was paid or granted Incentive-Based Compensation on or after the Effective Date
and (b) whom the Board has determined has willfully committed an act of fraud,
dishonesty or recklessness in the performance of his or her duties as an Officer
that contributed to the noncompliance that resulted in the Company’s obligation
to prepare the accounting restatement (“Misconduct,” and each such current or
former Officer that the Board determines to have engaged in Misconduct, a
“Culpable Employee”), all Excessive Incentive-Based Compensation.

 

2. Definitions. For purposes of this Policy, the following terms have the
meanings indicated, in addition to the other terms defined herein:

 

(a) “Excessive Incentive-Based Compensation” means the amount of Incentive-Based
Compensation paid or granted by the Company or any subsidiary of the Company to
a Culpable Employee on or after the Effective Date in excess of what would have
been paid or granted to that Culpable Employee under the circumstances reflected
by the accounting restatement, but in no event will such Excessive
Incentive-Based Compensation exceed the total amount of such Incentive-Based
Compensation originally paid or granted to that Culpable Employee on or after
the Effective Date.

 

(b) “Incentive-Based Compensation” means, with respect to a Culpable Employee:
(1) the amount of the Culpable Employee’s annual incentive awards paid under the
Company’s annual cash incentive compensation program; (2) the stock options and
performance-based equity or equity-based awards (or any amount attributable to
such awards) paid or granted to the Culpable Employee under the Company’s
long-term incentive equity program; and (3) any other incentive-based
compensation paid or granted in respect of Company and/or individual performance
to a Culpable Employee pursuant to an “incentive plan,” as such term is defined
in Item 402(a)(6)(iii) of Regulation S-K under the Exchange Act.

 

(c) “Officer” all individuals appointed as such by the Board of Directors.

 

3. Process. If the Board determines following the occurrence of a Triggering
Event that one or more Culpable Employees has engaged in Misconduct, the Board,
after considering the recommendations of the Human Resources Committee of the
Board, will review each Culpable Employee’s Incentive-Based Compensation and,
with respect to each Culpable Employee, will take prompt and reasonable action
in accordance with this Policy to seek recovery of all Excessive Incentive-Based
Compensation. There shall be no duplication of recovery under this Policy and
any of 15 U.S.C. Section 7243 (Section 304 of the Sarbanes-Oxley Act of 2002) or
Section 10D of the Exchange Act.

 

 

 

 

4. Interpretation of this Policy; Determinations by the Board. The Board
currently intends that this Policy will remain operative until the effective
date of the Final Regulations. The Board may at any time in its sole discretion
supplement or amend any provision of this Policy in any respect, repeal this
Policy in whole or part or adopt a new policy relating to recovery of
incentive-based compensation with such terms as the Board determines in its sole
discretion to be appropriate. The Board has the exclusive power and authority to
administer this Policy, including, without limitation, the right and power to
interpret the provisions of this Policy and to make all determinations deemed
necessary or advisable for the administration of this Policy, including, without
limitation, any determination as to (a) whether a Triggering Event has occurred;
(b) whether Misconduct has occurred; (c) whether any current or former Executive
Officer is a Culpable Employee; and (d) what constitutes Excessive
Incentive-Based Compensation. All such actions, interpretations and
determinations that are taken or made by the Board in good faith will be final,
conclusive and binding.

 

5. Limitation on Period for Recovery. The Board may seek recovery of any
Excessive Incentive-Based Compensation received in the three (3) completed
fiscal years preceding the accounting restatement if the Board determines that
the Company is required to prepare the accounting restatement due to the
Company’s material noncompliance with any financial reporting requirement under
the U.S. federal securities laws.

 



 

